DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on September 9, 2021.  Claims 1-21 are pending in the case.  Claims 1 and 21 are the independent claims.  
This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5, 11, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, the claim recites, on lines 6-7, “sending a second message.”  However, previously in this claim and in independent claim 1, “a second message” is already recited.  It cannot be determined whether this second recitation of “second message” is intended to refer to the same entity, or to some other different entity.  Therefore, the limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as referring to a different message as compared to the first second message.
In addition, claim 3 recites, on line 10, “the set of device identifiers.”  This limitation lacks antecedent basis and, therefore, is indefinite.
With respect to claims 4 and 5, these claims depend upon claim 3 and therefore inherit the deficiencies identified above with respect to claim 3.  Therefore, these claims are rejected on the same basis as is identified with respect to claim 3 above.
With respect to claim 11, the claim recites, on line 4, “sending a second message.”  However, previously in independent claim 1, “a second message” is already recited.  It cannot be determined whether this second recitation of “second message” is intended to refer to the same entity, or to some other different entity.  Therefore, the limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as referring to a different message as compared to the first second message.
With respect to claim 15, the claim recites, on line 2, “a plurality of scores” and on line 3, “the plurality of values.”  The limitation “the plurality of values” lacks antecedent basis.  Moreover, it cannot be determined whether “the plurality of values” is intended to refer to:  (1) the “plurality of scores” as is also recited in claim 15; (2) the “schedule of values” as is recited in independent claim 1; or some other plurality of values.  Therefore, the limitation is indefinite.  In the interest of providing full examination on the merits, the limitation “the plurality of values” is interpreted as referring to any plurality of values.
With respect to claim 20, this claim includes substantially similar limitations as are discussed above with respect to claims 3-5, 11, and 15.  Therefore, the claim is indefinite on the same basis as is identified above with respect to the corresponding limitations in claims 3-5, 11, and 15.  In the interest of providing full examination on the merits, the corresponding limitations in claim 20 are interpreted as described above with respect to claims 3-5, 11, and 15.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7, 10, 12, 13, 15, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 9870589 B1) in view of Kushner et al. (US 10963960 B1).
With respect to claims 1 and 21, Arnold teaches a tangible, non-transitory, machine-readable medium storing instructions that, when executed by one or more processors, effectuate operations comprising a method (e.g. col. 6 lines 29-46, utilization tracking module stored in mass storage device as executable software codes; executing modules to implement described functionality/methods; col. 6 lines 47-63, module refers to software instructions, which may be configured for execution and provided on computer readable medium/memory device), and the method, comprising: 
obtaining, with a computer system, a first message comprising a first value indicating a change in a resource utilization (e.g. col. 3 lines 35-64, credit bureau sending credit data to credit utilization tracking system; receiving the credit data, processing it, calculating credit utilization; amount of credit used changes from day to day, credit utilization also changes from day to day; col. 7 lines 21-23, tracking credit usage information regarding credit lines of a consumer; i.e. credit usage/utilization information collected over time is obtained, including both historical information and current information, where current information as compared to historical information indicates a change in credit usage/utilization (i.e. a current value which is greater or less than a previous value, etc.)); 
obtaining, with the computer system, a sequence of previous values associated with previous resource utilizations (e.g. col. 4 lines 27-46, historical credit information in data store at multiple points in time; data store storing data every day, every two weeks, every two months, etc.; col. 7 lines 21-23, tracking credit usage information regarding credit lines of a consumer; col. 7 lines 27-39, historical credit utilization of consumer’s credit lines; col. 7 lines 49-55, generating credit utilization thresholds based on historical credit utilization, such as average credit utilization ratio of consumer for past 12 months; col. 8 lines 3-6, calculating average credit utilization ratio of consumer for any period of time for which credit utilization data is available; i.e. the system obtains a set of historical credit utilization data over a particular time period in order to compute an average of these values, where the set of historical credit utilization data is a sequence of previous values associated with previous resource utilizations); 
determining, with the computer system, based on the first value and the sequence of previous values, a predicted schedule of values for a field of a record indicating resource utilization (e.g. col. 4 lines 29-30, historical credit information in data store; col. 8 lines 57-64, simulating effect on user’s credit score if credit utilization increases above high threshold; other simulations of impacts to consumer credit scores based on credit utilization; i.e. the system simulates/predicts additional increases to the credit utilization ratio, and corresponding impact, such as to the consumer’s credit score; since these simulated/predicted future values will eventually become historical credit information stored in the data store, they are analogous to predicted values (i.e. the simulated future utilization values) for a field of a record indicating resource utilization (i.e. the data store storing historical utilization information, in which the predicted values will also be stored when and after the values actually occur)); 
determining, with the computer system, whether a set of alert criteria is satisfied based on the predicted schedule of values (e.g. col. 8 lines 33-38, credit utilization ratio has exceeded high threshold; determining if spending more money would negatively impact consumer’s credit score; col. 8 lines 57-58, increasing credit utilization to 80 percent would change consumer’s credit score; col. 9 lines 13-14, user’s credit utilization for November is above credit utilization threshold; col. 9 lines 18-25, alerts are to be sent when credit utilization has exceeded thresholds, when ratio is high enough to negatively impact credit score, or when increase of ratio is sharp enough to indicate probability of fraudulent activities; col. 9 lines 44-49, threshold for percentage of increase in credit utilization that triggers alarm alert; i.e. the system determines that a simulated/predicted increase of credit utilization will affect the consumer’s credit score, such as to an increase to a certain threshold, etc., or otherwise determines that the change in value satisfies an alert criteria); and 
in response to a determination that the set of alert criteria is satisfied, sending, with the computer system, a second message to a client computing device (e.g. col. 8 lines 31-50, displaying flag indicating that credit utilization ratio has exceeded high threshold; informing consumer that credit score might be lowered; col. 9 lines 14-17, alert 415 as text message; col. 9 lines 26-30, delivery of alerts in any available manner such as text messages, email, telephone call/message, application notifications, etc.; col. 9 lines 39-43, message/alert that credit utilization has increased by 30 percent over last week; i.e. when it is determined that the predicted/simulated credit utilization increase will affect the consumer’s credit score, such as by increasing past a threshold, a message/notification is provided to a consumer device, such as via text message, application notification, etc.).
Arnold does not explicitly disclose that the determination of the predicted schedule of values for a field of a record is performed using a neural network.  However, Kushner teaches that the determination of the predicted schedule of values for a field of a record is performed using a neural network (e.g. col. 6 lines 53-67, monitoring information related to credit issuer/user to determine credit usage history of user; col. 7 lines 8-47, monitoring additional information such as context information to determine credit needs; machine learning model configured to determine credit needs of users of line of credit; model trained on historical data, applying monitored data as input so that machine learning model can predict credit needs of users of line of credit; using output to determine if, how, or when credit should be reallocated; additional information including timing, whether reallocation should be permanent, etc.; col. 12 lines 24-28, machine learning algorithm, such as recurrent neural network, used to create reallocation model used to determine credit needs of users; i.e. the system predicts, using a neural network, a future credit need/utilization by a user based on current and historical data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold and Kushner in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting), to incorporate the teachings of Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage) to include the capability to predict a consumer’s credit utilization using a neural network.  One of ordinary skill would have been motivated to perform such a modification in order to automatically manage lines of credit such that users have access to appropriate amounts of credit relative to anticipated need, helping to prevent users from exceeding their credit limit or having a large amount of unused credit as described in Kushner (col. 4 lines 4-10).
With respect to claim 7, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed, and Arnold further teaches wherein sending the second message comprises sending the second message via a wireless signal (e.g. col. 3 lines 43-48, network 150 may comprise WAN; communicating with modules/devices via wireless communication links, etc.; col. 5 lines 21-25, generation of reports, messages, alerts and sending to consumer, such as in the format of a webpage, text message, email, application, etc.; col. 9 lines 26-30, delivery of alerts in any available manner such as text messages, email, telephone call/message, application notifications, etc.).
With respect to claim 10, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed, and Arnold further teaches wherein: 
the second message causes the client computing device to display a UI element (e.g. col. 9 lines 7-17 26-37, and 50-55, describing Figs. 4A-B, interface including message/alert informing user of credit utilization being above threshold; alerts including links to further information, etc. which are selectable by user); and 
an interaction with the UI element causes the client computing device to generate a uniform resource locator (URL) based on the first value (e.g. col. 9 lines 26-27 and 50-55, consumer may click on credit utilization alert link in message/alert and navigate to webpage that displays credit utilization details; link in message/alert that takes consumer directly to webpage that shows information related to credit utilization increase; i.e. where a selection of a displayed link (analogous to a UI element) which causes a webpage to be accessed (where the webpage is located at an address/URL) results in generation of the URL based on the value (the credit utilization value causing the alert) under the broadest reasonable interpretation in view of the specification of the instant application; see, for example, paragraphs 0251-0252 of the specification of the instant application, which indicate that in order to “generate” an invocation URL may include, as examples, the acts of “lookup, access a copy of, compose, or pass-through” the invocation URL, where the invocation URL may be same as the initial URL).
With respect to claim 12, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed, and Arnold further teaches wherein sending the second message comprises: obtaining a second value based on the first value; and sending the second value via a voice user interface (e.g. col. 9 lines 26-30, delivery of alerts in any available manner such as telephone call/message; i.e. where the alert is derived/obtained based on the change in credit utilization, such as credit utilization exceeding a threshold, the content of the alert comprises a second value based on the first value; where the alert is delivered via a telephone call/message, this is analogous to sending the second value via a voice user interface).
With respect to claim 13, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed, and Arnold further teaches wherein determining that the set of alert criteria is satisfied comprises determining that a value of the predicted schedule of values is greater than 50% (e.g. col. 8 lines 33-38, credit utilization ratio has exceeded high threshold of 75%; col. 8 lines 57-58, increasing credit utilization to 80 % would change consumer’s credit score; col. 9 lines 13-14, user’s credit utilization for November is above 70% credit utilization threshold).
With respect to claim 15, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed, and Arnold further teaches the operations further comprising: 
predicting a plurality of scores based on the first value (e.g. col. 4 lines 29-30, historical credit information in data store; col. 8 lines 57-64, simulating effect on user’s credit score if credit utilization increases above high threshold; other simulations of impacts to consumer credit scores based on credit utilization; i.e. the system simulates/predicts additional increases to the credit utilization ratio, and corresponding impact, such as to the consumer’s credit score, resulting in a plurality of increases to the credit utilization ratio and a plurality of corresponding credit scores); and 
determining a measure of central tendency based on the plurality of values, wherein determining whether the set of alert criteria is satisfied comprises determining whether a numeric threshold is satisfied based on the measure of central tendency (e.g. col. 7 lines 49-61, generating credit utilization threshold based on historical credit utilization of consumer; average credit utilization ratio of consumer for selected duration/period of time used to calculate one or more credit utilization thresholds for the consumer; col. 8 lines 33-38, credit utilization ratio has exceeded high threshold; determining if spending more money would negatively impact consumer’s credit score; col. 8 lines 57-58, increasing credit utilization to 80 percent would change consumer’s credit score; col. 9 lines 13-14, user’s credit utilization for November is above credit utilization threshold; col. 9 lines 18-25, alerts are to be sent when credit utilization has exceeded thresholds, when ratio is high enough to negatively impact credit score, or when increase of ratio is sharp enough to indicate probability of fraudulent activities; col. 9 lines 44-49, threshold for percentage of increase in credit utilization that triggers alarm alert; i.e. where, using a plurality of credit utilization values over a given time period, an average credit utilization ratio is calculated, this is analogous to determining a measure of central tendency based on a plurality of values; further where this average credit utilization ratio is used to determine a threshold which is utilized in determining whether to alert the user, this is analogous to determining whether a numeric threshold is satisfied based on the measure of central tendency).
With respect to claim 18, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed, and Arnold further teaches the operations further comprising steps for determining the predicted schedule of values (e.g. col. 4 lines 29-30, historical credit information in data store; col. 8 lines 57-64, simulating effect on user’s credit score if credit utilization increases above high threshold; other simulations of impacts to consumer credit scores based on credit utilization; i.e. the system simulates/predicts additional increases to the credit utilization ratio, and corresponding impact, such as to the consumer’s credit score; since these simulated/predicted future values will eventually become historical credit information stored in the data store, they are analogous to predicted values (i.e. the simulated future utilization values) for a field of a record indicating resource utilization (i.e. the data store storing historical utilization information, in which the predicted values will also be stored when and after the values actually occur); i.e. where multiple simulations of different increases to credit utilizations are performed, this comprises multiple steps for determining a schedule of predicted values).
With respect to claim 19, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed, and Arnold further teaches the operations further comprising steps for determining whether an alert threshold is satisfied based on the first message (e.g. col. 8 lines 33-38, credit utilization ratio has exceeded high threshold; determining if spending more money would negatively impact consumer’s credit score; col. 8 lines 57-58, increasing credit utilization to 80 percent would change consumer’s credit score; col. 9 lines 13-14, user’s credit utilization for November is above credit utilization threshold; col. 9 lines 18-25, alerts are to be sent when credit utilization has exceeded thresholds, when ratio is high enough to negatively impact credit score, or when increase of ratio is sharp enough to indicate probability of fraudulent activities; col. 9 lines 44-49, threshold for percentage of increase in credit utilization that triggers alarm alert; i.e. the system determines that a simulated/predicted increase of credit utilization will affect the consumer’s credit score, such as to an increase to a certain threshold, etc., or otherwise determines that the change in value satisfies an alert criteria; i.e. where a threshold is determined, and then it is determined whether the threshold is exceeded by current utilization data, and then it is further determined if additional increases would negatively impact a credit score, or if the increase is sharp enough to indicate fraudulent activities, etc., these comprise multiple steps for determining whether an alert threshold is satisfied).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kushner, further in view of Olson et al. (US 9710852 B1).
With respect to claim 6, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed.  Although Arnold generally teaches that various user interactions/interfaces may be provided via a browser (e.g. col. 9 lines 14-17, user interface provided through browser; Fig. 5, showing web browser user interface), Arnold and Kushner do not explicitly disclose teaches wherein obtaining the first message comprises obtaining the first message from a web browser operating on the client computing device.  However, Olson teaches wherein obtaining the first message comprises obtaining the first message from a web browser operating on the client computing device (e.g. col. 4 lines 11-18, computing device of user 162 accessing user interface through web browser; col. 8 line 53-col. 9 line 25 and Fig. 3, simulation mode button 370, simulation mode allowing consumer to simulate how different actions would affect credit score; simulation mode operating from user interface; simulation mode enabling consumer to manipulate data elements associated with events to see how they impact credit score, such as consumer sliding credit utilization indicator to change utilization and see in real time how that may impact credit score; consumer modifying, removing, adding, etc. events to past or future to calculate how these events will impact credit score in past or future).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold, Kushner, and Olson in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting) and Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage), to incorporate the teachings of Olson (directed to credit report timeline user interfaces) to include the capability to receive, as the message comprising a value indicating a change in resource utilization, a user input via a web browser interface on a client device (i.e. such as a user input via a browser interface indicating a change in resource utilization, such as an input indicating an addition, deletion, or other modification of a credit utilization value).  One of ordinary skill would have been motivated to perform such a modification in order to provide a more comprehensive and interactive view of a consumer’s credit information as described in Olson (col. 3 lines 50-53).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kushner, further in view of Pham et al. (US 10440015 B1).
With respect to claim 2, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed, and Arnold further teaches wherein the second message to the client computing device comprises a user interface (UI) element (e.g. as shown in Figs. 4A-B, user interfaces provided on user device include message/alert 415; col. 9 lines 30-31, alerts include links to further information), and receiving a third message from the client computing device, wherein the client computing device sends the third message in response to an interaction with the UI element (col. 9 lines 30-37 and 50-65, alerts include links to further information; consumer clicking on link in alert/message 415 to navigate to webpage displaying utilization details; link in message/alert 425 takes consumer to webpage that shows information related to credit utilization increase; link also includes one or more recommended actions; contact information provided to initiate investigation; using another credit line to minimize damaging effects to credit score, etc.; i.e. where a user clicking on a link to access a website and/or initiate a recommended action results in a message from the client computing device, such as a request for the website or a request to initiate the recommended action).
Arnold and Kushner do not explicitly disclose the operations further comprising: 
based on a determination that the set of alert criteria is satisfied, locking the field of the record with means for locking to prevent a database transaction from updating the field; and
unlocking the field of the record to modify the field based on the first value.
However, Pham teaches the operations further comprising: 
based on a determination that the set of alert criteria is satisfied, locking the field of the record with means for locking to prevent a database transaction from updating the field (e.g. col. 5 lines 56-67, user account information stored as account information; information may be stored in database; col. 6 lines 1-26, user account statuses including locked/frozen; user account, such as credit card account, associated with various transactions, such as purchase transactions, balance transactions, etc.; each type of transaction may have status associated with user account; credit card account transactions having statuses of unlocked, locked, etc.; account status logic uses account information 132 and/or transaction information 134 to determine user account and transaction statuses; col. 6 lines 33-60, user account for financial services locked due to potentially fraudulent activity; determining account status based on user activity; determining fraudulent transaction score based on factors indicating transaction is fraudulent or problematic; changing account status based on fraudulent transaction score, such as by locking credit card account responsive to score over threshold value; i.e. where user account information is stored in a database and is locked based on a received transaction causing a score to exceed a threshold, this is analogous to locking a field of a record (i.e. all fields associated with the account in the database or a field/element of the account associated with a particular transaction) with means for locking to prevent a database transaction from updating the field); and
unlocking the field of the record to modify the field based on the first value (e.g. col. 6 line 61-col. 7 line 1, user account managed by peer user account; first customer account unlocked via second customer user account; col. 8 lines 20-39, determining whether account/transaction can be unlocked; account or transaction eligible to be unlocked; col. 8 line 60-col. 9 line 2, determining whether account/transaction is eligible to be unlocked, providing indicator via GUI object, initiating peer management process via indicator; col. 16 lines 2-14, unlocking affected account element; account element may be user account, transaction, or article associated with the account; updating account information to indicate results of process; i.e. where the account information is stored in a database as cited above and the account or an element of the account is unlocked and account information is updated, this is analogous to unlocking a field of a record to modify the field (i.e. where the account was initially locked based on a transaction which would change a value of the account, or the transaction associated with the account was itself locked, and the account/transaction is subsequently unlocked, the data associated with the account, such as the transaction or a value associated with the transaction would be updated; since the account information is stored in a database, this update would be an update to at least one field based on a value associated with the transaction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold, Kushner, and Pham in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting) and Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage), to incorporate the teachings of Pham (directed to peer entity account management, such as of a credit account) to include the capability to, when determining that the alert criteria is satisfied (i.e. such as an increase of credit utilization indicative of fraudulent activity as taught by Arnold and/or other indication that a requested transaction may be fraudulent as taught by Pham), lock at least one field of a database record associated with the transaction (i.e. such as database data elements associated with an entire account, or an element of the account, associated with the transaction as taught by Pham), and subsequently unlock the locked database field(s) such that it may be updated based on the transaction.  One of ordinary skill would have been motivated to perform such a modification in order to achieve multiple advantages over prior art systems, including improvements in computing technology by providing peer entity management processes for user accounts and related articles, improvements in security/efficiency of systems managing user accounts, improvements in user experience, etc. as described in Pham (col. 2 line 60-col. 3 line 13).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kushner, further in view of Malasky et al. (US 8117623 B1).
With respect to claim 9, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed.  Arnold and Kushner do not explicitly disclose wherein: 
sending the second message comprises sending an update to an application-program- interface (API) of an operating system of the client computing device; and 
the update causes the client computing device to send a class to update a visual display of an icon.
However, Malasky teaches wherein: 
sending the second message comprises sending an update to an application-program- interface (API) of an operating system of the client computing device (e.g. col. 7 lines 33-55, registering icon as a resource with the operating system, providing Shell_NotifyIcon() API to operating system to display the icon; sending to operating system NMInstall() API command); and 
the update causes the client computing device to send a class to update a visual display of an icon (e.g. col. 7 lines 33-55, providing visual notifications via icons by displaying balloon message above icon registered by program; providing Shell_NotifyIcon() API to display the icon; providing title and body text to be displayed in balloon as part of Shell_NotifyIcon() API; displaying balloon with text; icon made to jump up and down to indicate message is available; to cause icon to jump as visual notification, sending NMInstall() API command).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold, Kushner, and Malasky in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting, including providing alerts/notifications) and Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage), to incorporate the teachings of Malasky (directed to providing notifications to users in a flexible way) to include the capability to provide the notification to the user (i.e. as taught by Arnold) by sending an update to an API of the client device OS, where the update causes the client device to send a class to visually update an icon (i.e. such as displaying a balloon with the icon displaying information associated with the notification or causing the icon to animate/jump, as taught by Malasky).  One of ordinary skill would have been motivated to perform such a modification in order to provide a facility of messages having different requirements of notification to the user without requiring developers to individually code the facility, providing a consistent message look and operation across different programs, etc., as described in Malasky (col. 3 lines 13-29).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kushner, further in view of Jujjuri et al. (US 20180349363 A1).
With respect to claim 8, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed.  Arnold and Kushner do not explicitly disclose the operations further comprising: 
storing a first version of the field in an in-memory data store; 
storing a second version of the field from a local memory of the client computing device; and 
selecting a most recent version of the field based on the first version of the field and the second version of the field.
However, Jujjuri teaches the operations further comprising: 
storing a first version of the field in an in-memory data store (e.g. paragraph 0025, metrics about resources, such as current loading, available space/memory, etc.; i.e. resource utilization metrics; paragraph 0089, server stored metric information; stored as a data table, each stored metric having identifier and timestamp; paragraph 0102, server stored metric information); 
storing a second version of the field from a local memory of the client computing device (e.g. paragraph 0081, received client stored metric information; paragraph 0088, metrics query message sent by client including client stored metric information; paragraph 0102, client stored metric information); and 
selecting a most recent version of the field based on the first version of the field and the second version of the field (e.g. paragraph 0090, comparing each metric in received client stored metric information with server metrics in server stored metric information to generate updated metric information; comparing timestamps, replacing metrics with newer metrics; paragraphs 0102-0103, reconciling client stored metric information with server stored metric information; comparing timestamps of entries in client stored metric information with timestamps of corresponding entries in server stored metrics; selecting metric with most recent timestamp from between corresponding entries in client stored metric information received from client and server stored metric information; if metric received from client is newer than corresponding metric stored by server/node, updating server stored metric information with the entry from the client; if metric received from client is older than the metric stored by server/node, flagging stored metric for subsequent sending to client as part of updated metric information).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold, Kushner, and Jujjuri in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting, including providing alerts/notifications) and Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage), to incorporate the teachings of Jujjiri (directed to opportunistic gossip-type dissemination of metrics, such as resource utilization metrics) to include the capability to store two versions of the resource utilization metric (i.e. credit utilization as taught by Arnold, computing resource utilization as taught by Jujjuri) as elements/fields in a data table, including one version stored in local memory and another version stored at, and received from, a client device, and to select a most recent version of a metric based on a comparison of timestamp information associated with the version of the metric stored at the client device with timestamp information associated with the version of the metric stored in the local memory (i.e. of a server).  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to keep data relatively current without requiring inter-node communication or routine polling by clients, thus potentially conserving bandwidth and improving overall cluster performance as described in Jujjuri (paragraph 0029).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kushner, further in view of Clark et al. (US 20070165623 A1).
With respect to claim 3, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed.  Arnold and Kushner do not explicitly disclose wherein the client computing device is a first client computing device, the operations further comprising: 
determining whether the second message was viewed by a user based on a set of measurements provided by the client computing device, wherein the second message comprises a message value; 
based on a determination that the second message was not viewed by the user, sending a second message to the first client computing device, the second message causing the first client computing device to identify a second client computing device within a geographical range of the first client computing device, wherein the second messages causes the first client computing device to detect the second client computing device is stored in the set of device identifiers; and 
sending a third message to the second client computing device, wherein the third message comprises the message value.
However, Clark teaches wherein the client computing device is a first client computing device, the operations further comprising: 
determining whether the second message was viewed by a user based on a set of measurements provided by the client computing device, wherein the second message comprises a message value (e.g. paragraph 0015-0016, using message queue (MQ) 110 to receive and transmit communications among plurality of network devices; plurality of network devices executing code such as MQP 112; configuration file (CF) 114 accessed by MQP 112 to receive and transmit communications from MQ 110 to other network devices; MQ 110 and CF 114 may be distributed among the plurality of network devices; paragraph 0047, sending communication to user on cell phone; communication not seen by user; system 100, 200 tracking MQ 110, 206 and communications transmitted therefrom which remain unread; paragraph 0048, detecting communication sent to initial network device 102, 202 is unread thereon for predetermined number of minutes; i.e. where the MQ, MQP and CF functionalities are all included on a client device, the client device may track/monitor whether a received message is read or not); 
based on a determination that the second message was not viewed by the user, sending a second message to the first client computing device, the second message causing the first client computing device to identify a second client computing device within a geographical range of the first client computing device, wherein the second messages causes the first client computing device to detect the second client computing device is stored in the set of device identifiers (e.g. paragraph 0015-0016, using message queue (MQ) 110 to receive and transmit communications among plurality of network devices; plurality of network devices executing code such as MQP 112; configuration file (CF) 114 accessed by MQP 112 to receive and transmit communications from MQ 110 to other network devices; MQ 110 and CF 114 may be distributed among the plurality of network devices; paragraph 0021, selecting network device 102, 202, such as network device determined to be in closest proximity to the user, to receive the communication, and distributing the communication to the user using the selected device 102, 202; paragraph 0048, system 100, 200 detecting communication sent to initial network device 102, 202 is unread for predetermined number of minutes; determining next closest device 102, 202; i.e. where the MQ, MQP, and CF functionalities are all included/executed on a client device of the system, the device/system will determine that the communication delivered to the client device is unread, and instructions of the MQP or other code will cause the client device to identify a next closest device (i.e. where an initial device is determined to be closest to the user, and a second device is determined to be the next closest, this is analogous to determining that the second device is within a geographical range of the initial device (such as within a shared proximity of the user)); and 
sending a third message to the second client computing device, wherein the third message comprises the message value (e.g. paragraph 0048, forwarding the communication sent to the first network device to second network device; removing communication from initial device 102, 202 and sending it to the next closest device 102, 202; i.e. where the initial communication included at least one value and that same communication is transmitted to a second device, the communication transmitted to the second device will also comprise the value).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold, Kushner, and Clark in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting, including providing alerts/notifications) and Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage), to incorporate the teachings of Clark (directed to providing communications from a plurality of network devices to a user) to include the capability to determine, based on a measurement, that a user has not read the notification transmitted to the initial device (i.e. where the notification is transmitted to the user device as taught by Arnold), where the initial device is a device determined to be closest to the user, and to cause the client device to further determine a next closest device (where the initial device and the next closest device are therefore within a geographical range of each other defined based on shared proximity to a user), and upon determining the next closest device, send the notification to the user at the determined next closest device (i.e. as taught by Clark).  One of ordinary skill would have been motivated to perform such a modification in order to provide a method for facilitating delivery of communications to a user as described in Clark (paragraph 0002).
With respect to claim 4, Arnold in view of Kushner, further in view of Clark teaches all of the limitations of claim 3 as previously discussed, and Clark further teaches wherein sending the second message to the second client computing device comprises sending the second message to the first computing device, and wherein the first client computing device sends the second message to the second client computing device (e.g. paragraph 0015-0016, using message queue (MQ) 110 to receive and transmit communications among plurality of network devices; plurality of network devices executing code such as MQP 112; configuration file (CF) 114 accessed by MQP 112 to receive and transmit communications from MQ 110 to other network devices; MQ 110 and CF 114 may be distributed among the plurality of network devices; paragraph 0048, forwarding communication which was sent to first network device to second network device; paragraph 0052, choosing option to forward to next device which may send the communication to an estimated next closest device; i.e. where the message is initially sent to an initial client device which is executing the MQP, the client device will subsequently forward the unread message to the next closest device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold, Kushner, and Clark in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting, including providing alerts/notifications) and Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage), to incorporate the teachings of Clark (directed to providing communications from a plurality of network devices to a user) to include the capability to determine, based on a measurement, that a user has not read the notification transmitted to the initial device (i.e. where the notification is transmitted to the user device as taught by Arnold), where the initial device is a device determined to be closest to the user, and to cause the client device to further determine a next closest device (where the initial device and the next closest device are therefore within a geographical range of each other defined based on shared proximity to a user), and upon determining the next closest device, send the notification (i.e. by the initial device) to the user at the determined next closest device (i.e. as taught by Clark).  One of ordinary skill would have been motivated to perform such a modification in order to provide a method for facilitating delivery of communications to a user as described in Clark (paragraph 0002).
With respect to claim 5, Arnold in view of Kushner, further in view of Clark teaches all of the limitations of claim 3 as previously discussed, and Arnold further teaches wherein the record is a first record, the operations further comprising: 
determining whether a second record is associated with the first record via a based on a shared value between the first record and the second record (e.g. . col. 4 lines 29-30, historical credit information in data store; col. 9 line 61-col. 10 line 4, recommended action including using another credit line to minimize damaging effects to credit score/history; selecting best credit card for use on particular transaction based on current credit utilization of multiple credit cards of the consumer; i.e. the system determines an additional credit line of the consumer, where this information is stored in the credit information in the data store, and where the first credit line in the data store and the additional credit line in the data store are both associated with the user and therefore are associated based on a shared value (i.e. the identity of the user)); 
wherein sending the second message comprises sending an identifier of the second record, the second message providing an interactive UI element that, when interacted with, sends a permission value from the client computing device (e.g. col. 9 line 56-col. 10 line 4, message/alert includes recommended action that may be provided to initiate action;  action to use another credit line and/or moving part of available credit from one credit line to another credit line; i.e. the message/alert may include a selectable action related to the identified additional credit line which a user may actuate via the client device to cause (and thereby approve/authorize) the action to occur (such as to cause/approve taking the action of moving credit from one line to another, etc.)); and 
in response to receiving the permission value, transfer an amount from the second record to the first record (e.g. col. 9 line 61-col. 10 line 4, action of using another credit line, moving part of available credit or outstanding debt from one credit line to another credit line; select best credit card for use on transaction based on utilization; i.e. where, if selected at the client device, the system will cause the corresponding action to occur, such as moving/transferring credit/debt from another line to the line which is the subject of the alert).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kushner, further in view of Cunico et al. (US 20180054412 A1).
With respect to claim 14, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed.  Arnold and Kushner do not explicitly disclose the operations further comprising: 
obtaining a plurality of response times, wherein each respective response time is associated with a different communication channel; and 
selecting a communication channel based on the plurality of response times, wherein sending the second message comprises sending the second message via the communication channel.
However, Cunico teaches the operations further comprising: 
obtaining a plurality of response times, wherein each respective response time is associated with a different communication channel (e.g. paragraph 0012, establishing expected response times for each of a plurality of different communication channels); and 
selecting a communication channel based on the plurality of response times, wherein sending the second message comprises sending the second message via the communication channel (e.g. paragraph 0012, expected response times of recipient of message compared to required answer time of the message to determine a match; based upon the matching, communication channel is selected for the message; message is sent to device of recipient using the selected communication channel).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold, Kushner, and Cunico in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting, including providing alerts/notifications) and Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage), to incorporate the teachings of Cunico (directed to communication channel selection and usage) to include the capability to obtain response times associated with a plurality of different communication channels, select one of the communication channels for sending a message (i.e. the notification as taught by Arnold), and send the message using the selected communication channel (i.e. as taught by Cunico).  One of ordinary skill would have been motivated to perform such a modification in order to provide a method for selecting an appropriate communication channel for delivering a message according to requirements, such as selecting a communication channel having a most expeditious response for a recipient as described in Cunico (paragraph 0068).
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kushner, further in view of Desineni et al. (US 20170132024 A1).
With respect to claim 11, Arnold in view of Kushner teaches all of the limitations of claim 10 as previously discussed, and Arnold further teaches the operations further comprising: receiving a web request addressed to the URL (e.g. col. 9 lines 26-27 and 50-55, consumer may click on credit utilization alert link in message/alert and navigate to webpage that displays credit utilization details; link in message/alert that takes consumer directly to webpage that shows information related to credit utilization increase). 
Arnold and Kushner do not explicitly disclose obtaining a sequence of navigation destination identifiers based on the URL; and sending a second message comprising the sequence of navigation destination identifiers to the client computing device.  However, Desineni teaches obtaining a sequence of navigation destination identifiers based on the URL; and sending a second message comprising the sequence of navigation destination identifiers to the client computing device (e.g. paragraph 0013, receiving link; paragraph 0015, responding to query with data structure; paragraph 0020, responding to query by looking up data structure; paragraph 0051, link handler receives link and forwards to App A, where the link is received and handled by the routing library; routing library parses link; paragraph 0053, predetermined UI event sequence identified by link, including transitions between views as shown in Fig. 2; paragraphs 0056-0060, UI sequences to reach specific views of application, referred to as breadcrumb; storing breadcrumbs for each app; deep state of app associated with breadcrumb; access mechanisms; link including/indicating breadcrumb corresponding to deep state; paragraph 0063, user selecting link indicating specific deep state in App A; link is forwarded to link handler and passed to routing library; paragraph 0064, contents of breadcrumb received from parameters encoded within link itself, such as serialized encoding of each UI event in series leading to view; paragraph 0074, resolving URI to breadcrumb that reaches state of App; paragraph 0075, routing library consulting data server in response to receiving deep link; downloading necessary breadcrumb data from data server; providing unique identifier; paragraph 0079, receiving link; paragraph 0080, extracting breadcrumb from link, providing to state machine; paragraph 0093, routing library receiving link; link may be URI that conforms to specified scheme; paragraph 0095, accessing source of breadcrumbs such as data server via network; paragraph 0148, breadcrumbs allow routing library to navigate to certain deep states received in links or indicated by unique ID in the link; when indicated by unique ID, routing library may request breadcrumb from data server; paragraph 0150, requesting package of breadcrumbs from data server; requesting  breadcrumbs of deep link individually; paragraph 0151, updating breadcrumb data store from data server; paragraph 0152, requesting breadcrumb from server; breadcrumb returned from server; i.e. based on the URL of the link, a breadcrumb is determined, where the breadcrumb identifies a sequence of navigation destinations such as views of an application which are navigated in order to reach a view linked by the link, and the breadcrumb is sent to the client device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold, Kushner, and Desineni in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting, including providing alerts/notifications having links to pages/views with credit utilization information) and Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage), to incorporate the teachings of Desineni (directed to deep linking to application states through replay of user interface events) to include the capability to, upon receiving selection of a link and corresponding request to access the web page/application addressed by the link (as taught by Arnold), obtain a breadcrumb identifying a sequence of navigation events/destinations/view of the web page/application based on the URL referenced by the link, and send the breadcrumb to the client device (i.e. as taught by Desineni).  One of ordinary skill would have been motivated to perform such a modification in order to provide a deep link functionality for a web page/application without requiring further effort from a developer, increasing the visibility of the page/application and allowing for tighter integration and better overall user experience as described in Desineni (paragraph 0043).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kushner, further in view of Briancon et al. (US 202000356900 A1).
With respect to claim 16, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed.  Arnold and Kushner do not explicitly disclose  wherein: 
the sequence of previous values is associated with a sequence of timestamps; 
each timestamp of the sequence of timestamps corresponds with a previous value of the sequence of previous values; and 
determining the predicted schedule of values comprises: 
for each respective timestamp of the sequence of timestamps, generating a set of frequency-domain functions; and 
determining the predicted schedule of values based on the set of frequency- domain functions.
However, Briancon teaches wherein: 
the sequence of previous values is associated with a sequence of timestamps (e.g. paragraph 0021, records describing history of events associated with entity, including actions performed by entity such as purchases, defaults, payments of debts, etc.; events labeled with indicia of sequence, like indicia of time, such as with date stamps and other types of timestamps); 
each timestamp of the sequence of timestamps corresponds with a previous value of the sequence of previous values (e.g. paragraph 0021, history of events labeled with indicia of sequence including time indicia, date stamps, time stamps, etc.; i.e. where in a history of events having a sequence of events, each event will correspond with a timestamp associated with the time of the event in the sequence); and 
determining the predicted schedule of values comprises: 
for each respective timestamp of the sequence of timestamps, generating a set of frequency-domain functions (e.g. paragraph 0040, harmonic analysis including decomposing input time series or sequence into sum of weighted and shifted cosine and sine functions; Fourier, sine, or cosine transforms used for this decomposition; transforming inputs from time or sequence domain into the frequency domain and transform continuous values in frequency domains into categorical values by binning; i.e. the system utilizes feature engineering to decompose the historical data into a sum of weighted functions, etc.); and 
determining the predicted schedule of values based on the set of frequency- domain functions (e.g. paragraph 0019, predicting based on engineered features that account for actions preceding targeted outcomes, referred to as targeted actions; paragraph 0026, using ontology to classify entities/events; paragraph 0029, describing ontology as applied in financing industry, including balance levels, transfers, etc.; paragraph 0031, predicting on features; paragraph 0032, using feature engineering to classify and sort features (events, etc.), including harmonic analysis feature engineering; paragraph 0040, as previously cited, describing harmonic analysis feature engineering as decomposing the time series/sequence into functions/frequency domain, which results in weighted functions and values transformed from time domain into frequency domain; paragraph 0054, obtaining entity logs of events involving entities; paragraph 0055, training predictive machine learning model which is responsive to features that serve as input to the model; paragraph 0056, ingested entity log used as features of model; paragraph 0060, training executed concurrently while previously trained version of model used to make predictions; paragraph 0067, producing trained predictive model; paragraph 0068, trained model used to predict whether entity characterized by set of inputs to the model will engage in targeted action in a given duration of time in the future based upon features of entity logs; targeted actions; paragraph 0069, transforming entity log into collection of features, inputting features into trained model, outputting value indicative of predicted likelihood of entity engaging in targeted action; outputting a plurality of values corresponding to different targeted actions, corresponding to whether the targeted action occurs within different windows of time in the future, etc.; paragraph 0070, predictions of whether consumer likely to make purchase, likely to pay off debt, etc.; i.e. the system utilizes the features resulting from feature engineering applied to the historical data to make predictions about a future event/value, including over a set of different time windows).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold, Kushner, and Briancon in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting, including providing alerts/notifications having links to pages/views with credit utilization information) and Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage), to incorporate the teachings of Briancon (directed to predictive, machine learning, local aware computer models suitable for location and trajectory aware training sets, including for predicting user financial/credit behavior) to include the capability to associate each event in the historical log (i.e. of Arnold, and also as taught by Briancon) with a timestamp, and to perform feature engineering on the events of the historical log to produce weighted functions (such as Fourier, sine, cosine functions) and values transformed from a time domain into a frequency domain, and to use the resulting features with a trained model (i.e. as taught by Kushner and Briancon) to predict one or more events/values over a plurality of time windows (i.e. such as a predicted schedule of values for a financial account).  One of ordinary skill would have been motivated to perform such a modification in order to mitigate challenges with machine learning models configured to be trained and predict based on engineered features that account for measures of recency and frequency of events including targeted and non-targeted actions preceding targeted outcomes, such as not being well suited to use cases with sparse training data and loss of information leading to errors as described in Briancon (paragraph 0016, 0019).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kushner, further in view of Nair, V., Bartunov, S., Gimeno, F., von Glehn, I., Lichocki, P., Lobov, I., O'Donoghue, B., Sonnerat, N., Tjandraatmadja, C., Wang, P. and Addanki, R., 2020. Solving mixed integer programs using neural networks.  Arxiv.org.  [retrieved on May 21, 2022].  Retrieved from the Internet:  https://arxiv.org/pdf/2012.13349v1.pdf.  Hereinafter referred to as “Nair.”
With respect to claim 17, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed.  Arnold and Kushner do not explicitly disclose wherein the neural network is a first neural network, wherein determining the schedule of values comprises: 
obtaining a set of integer variables; 
determining a set of partial assignments using the first neural network based on the set of integer variables; 
determining a full assignment of integers using a second neural network based on the set of partial assignments; and 
determining the schedule of values based on the full assignment of integers.
However, Nair teaches wherein the neural network is a first neural network, wherein determining the schedule of values comprises: 
obtaining a set of integer variables (e.g. page 3, first full paragraph, integer variables of input MIP; page 8, section 3.1, MIP used as input to graph neural network); 
determining a set of partial assignments using the first neural network based on the set of integer variables (e.g. Fig. 1, neural diving component of Neural MIP Solver; page 3, first full paragraph, train deep neural network to produce multiple partial assignments of integer variables of input MIP; page 8, section 3.1, MIP used as input to graph neural network; page 14, second full paragraph, fixing subset of variables; using multiple partial assignments; page 18 first full paragraph, trained binary classifier deciding which variables to predict a value for and which to refrain from predicting; page 18 third full paragraph, generating partial assignments for MIP instance; compare with specification of the instant application paragraph 0341, performing neural diving operation using neural network model); 
determining a full assignment of integers using a second neural network based on the set of partial assignments (e.g. Fig. 1, neural branching component of Neural MIP Solver; page 3, first full paragraph, remaining unassigned variables solved using off-the-shelf MIP solver to complete the assignment; page 3, second full paragraph, bounding gap between objective value of best assignment and optimal one; finding feasible assignments; deep neural network policy imitating choices made by expert policy; page 24 first full paragraph, simulating branching step for all candidate variables; page 26, imitation learning used to learn policy of expert; compare with specification of the instant application paragraph 0341, performing using second neural network to explore branches of outcomes, selecting which branches to explore); and 
determining the schedule of values based on the full assignment of integers (e.g. Fig. 1, constructing high quality assignment for multiple partial assignments; page 14, first full paragraph, once trained, model predicts values for integer variables on unseen instances in same problem distribution; page 31 third full paragraph, using neural branching + neural diving as a neural solver on various datasets).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Arnold, Kushner, and Nair in front of him to have modified the teachings of Arnold (directed to credit utilization tracking and reporting, including providing alerts/notifications having links to pages/views with credit utilization information) and Kushner (directed to automatic credit allocation of a shared line of credit, and using machine learning techniques to predict credit usage), to incorporate the teachings of Nair (directed to solving mixed integer programs using neural networks) to include the capability to obtain a set of integer variables, determine a set of partial variable assignments using a first neural network (i.e. a network performing a neural diving operation as taught by Nair, including the generation of multiple different partial assignments), determine a full assignment based on the partial assignments using a second neural network (i.e. a network performing a neural branching operation as taught by Nair, including simulating a branching step for all variables), and utilizing the full assignment to predict the schedule of values (i.e. using trained model to predict values for integer variables, using the trained branching and diving networks as a solver on a dataset, as taught by Nair, such as a set of historical values as taught by Arnold).  One of ordinary skill would have been motivated to perform such a modification in order to automatically construct effective heuristics from a dataset as described in Nair (page 2, first full paragraph).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kushner, further in view of, Olson, further in view of Pham, further in view of Malasky, further in view of Jujjuri, further in view of Clark, further in view of Cunico, further in view of Desineni, further in view of Briancon, further in view of Nair.
With respect to claim 20, Arnold in view of Kushner teaches all of the limitations of claim 1 as previously discussed.  Claim 20 further recites additional limitations which are substantially similar to those recited in claims 2-17.  Therefore, claim 20 is rejected under the combined teachings of Arnold in view of Kushner, further in view of, Olson, further in view of Pham, further in view of Malasky, further in view of Jujjuri, further in view of Clark, further in view of Cunico, further in view of Desineni, further in view of Briancon, further in view of Nair, as each reference is cited and applied above with respect to the parallel limitations of claims 2-17, with the references respectively being combined for the motivations as provided above with respect to the parallel limitations of claims 2-17.


	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179